                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION


MARQCHELLO JORDAN                                                                       PLAINTIFF

v.                                    Case No. 4:17-cv-4011

CENTRAL TRANSPORT, LLC;
JOHN DOE 1; JOHN DOE 2; and
JOHN DOE 3                                                                         DEFENDANTS


                                             ORDER

       The parties have filed an Agreed Motion for Dismissal with Prejudice.         ECF No. 160.

The parties state that they have resolved all issues in this case and move the Court to dismiss this

case with prejudice.   Upon consideration, the Court finds that the Agreed Motion for Dismissal

(ECF No. 160) should be and hereby is GRANTED.            The above styled case is DISMISSED

WITH PREJUDICE as to all Defendants, subject to the terms of the settlement agreement.           IT

IS ORDERED that if any party desires that the terms of settlement be a part of the record, those

terms should be reduced to writing and filed with the court within thirty (30) days of the entry of

this Judgment.

       The court retains jurisdiction to vacate this order and to reopen this action upon cause

shown that the settlement has not been completed and further litigation is necessary.

       IT IS SO ORDERED, this 9th day of September, 2019.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge
